DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Allowable Subject Matter

Claims 1-3 and 7-26 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Konji (US 2017/0123739 A1).

The method of Konji enables facilitating a broadcast to check the communication availability and whether changing the network connection is possible before changing the network connection, thus preventing unnecessary changes to a network connection method. The method enables checking the communication availability even if the connection is made in infrastructure mode during printer registration and later a printer is reconnected in an access point mode, thus avoiding an unnecessary connection change and preventing a situation in which the communication is unavailable. 

However, in the Applicant’s independent claims 1 and 24 the reference of Konji does not teach:

  performing predetermined communication by the second communication method before a communication instruction for predetermined data is accepted from a user, the predetermined communication being used to establish a connection with a communication apparatus using the first communication method; obtaining information about a capability of the communication apparatus via the connection with the communication apparatus using the first communication method before the communication instruction is accepted, the connection being established by the predetermined communication.

  Konji fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675